Citation Nr: 0323457	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-13 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for sinusitis and 
allergic rhinitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle with loss of motion of the left 
(minor) shoulder, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969, September 1970 to September 1973, and June 1974 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied service connection for 
bilateral tinnitus and pes planus, as well as compensable 
ratings for sinusitis, allergic rhinitis, and right ear 
hearing loss, and a rating in excess of 10 percent for 
residuals of a fracture of the left clavicle.  The veteran 
duly appealed the RO's decision.

In a June 1999 rating decision, the RO increased the rating 
for the veteran's sinusitis and allergic rhinitis to 10 
percent, effective April 10, 1997, the date of receipt of his 
claim for an increased rating.  Although an increased rating 
was granted, the issue of entitlement to a rating in excess 
of 10 percent for sinusitis and allergic rhinitis remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2000, the veteran appeared at a Board hearing at 
the RO, where he withdrew his appeal of the issue of service 
connection for bilateral pes planus.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (the Board is without authority to proceed on an 
issue if the veteran indicates that consideration of that 
issue should cease); see also 38 C.F.R. § 20.204 (2002).  

In a March 2001 decision, the Board granted service 
connection for bilateral tinnitus.  The remaining issues were 
remanded to the RO for additional development of the 
evidence.  While the matter was in remand status, in a 
January 2003 rating decision, the RO increased the rating for 
the residuals of a fracture of the left clavicle with loss of 
motion of the left (minor) shoulder to 30 percent, effective 
April 10, 1997.  Although an increased rating was granted, 
the issue of entitlement to a rating in excess of 30 percent 
for this disability remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB, 6 Vet. 
App. at 38.


REMAND

In a July 2003 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the November 2000 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2002).  In a letter received the 
following month, the veteran responded that he wished to 
attend another Board hearing before a Veterans Law Judge at 
the Waco RO.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person. 
38 C.F.R. § 20.700 (2002).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2002), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, the RO must schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2002).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with applicable procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2002).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


